Citation Nr: 1647172	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  11-10 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for dermatitis of the hands and feet. 

2. Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD). 

3. Entitlement to a compensable rating higher than 10 percent for traumatic arthritis of the left elbow. 

4. Entitlement to a compensable rating higher than 20 percent for a left hand condition. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Navy from July 1986 until August 1995. 

These claims come before the Board of Veterans' Appeals (Board) from January 2005, July 2005, November 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issues of increased ratings for both traumatic arthritis of the left elbow and a left hand condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The weight of the evidence is against finding that the Veteran's current dermatitis, eczema and cellulitis in his hands and feet is related to an October 1989 in-service abscess to the left thigh and an in-service June 1990 rash on the neck and chin. 

2. The weight of the evidence is against finding a connection between the Veteran's current PTSD diagnosis and any in-service event because no in-service stressor can be verified. 





CONCLUSIONS OF LAW


1. The criteria for entitlement to service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2015).

2. An acquired psychiatric disorder to include PTSD was not incurred in or aggravated by service, and is not related to a service-connected disability. 38 U.S.C.A. §§ 1101, 1131, 1137, 1153 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2015). 

Establishing service connection for PTSD requires specific findings. These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. See 38 C.F.R. § 3.304 (f) (2015). 

A. Dermatitis

The Veteran contends that his current dermatological issues in his hands and feet are related to a chronic condition that began in service. 

The Veteran was first seen for an extensive fungal rash in the hands and feet in July 2004. He was diagnosed with dermatitis and fungal rash. He was later seen in 2006, 2007 and 2008 for an itchy rash on both hands and feet that was diagnosed as dyshidrotic eczema and cellulitis. The Veteran's treating physicians noted that he worked as a merchant marine and had frequent contact with water where both his feet and hands were wet for prolonged periods of time. The Veteran does have a current disability and satisfies element (1) of service connection. 

The Veteran had an October 1989 in-service abscess to the left thigh and an in-service June 1990 rash on the neck and chin. The rash occurred after the Veteran had been painting. These events do serve an as in-service incurrence of a skin disorder and satisfy element (2) of service connection. 

However, the Board notes that the Veteran did not report any skin problems at his 1995 separation. There are no reports or diagnoses of skin problems until 2004. Furthermore, the Veteran's current skin disorders involve his feet and hands that are most attributable to occupational water exposure post-service. Specifically, a private physician opined in January 2008 that the Veteran was recovering from infections in his feet, has a chronic condition in his hands and feet and should not be working in water. There is nothing to suggest a connection between the Veteran's chin rash and thigh abscess and his current chronic condition. Therefore, element (3) of service connection is not satisfied.   

Presumptive service connection for dermatitis as a "chronic disease" is not warranted as there is no documentation of dermatitis from within one year of the Veteran's 1995 discharge.  As for a continuity of symptomatology between the dermatitis and service, dermatitis of the feet and hands was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

B. Acquired Psychological Disorder to Include PTSD

In April 2010 the Veteran had an Axis I diagnosis for PTSD and impulse control disorder. Therefore, element (1) of service connection is satisfied. 

In terms of an in-service stressor, the Veteran reported in April 2010 that he remembered "being shot down, rockets flying towards the ship, seeing guys being killed on the ship, chaos everywhere". A VA letter was sent to the Veteran in May 2010 requesting specific details of combat related incidents. This questionnaire was never returned to the Board. In August 2010 the VA Regional Office Joint Services Records Research Center (JSRRC) coordinator issued a formal finding that there was a lack of information required to corroborate any claimed stressors. Additionally, the Board notes there is no indication that the Veteran encountered combat during his military service where he spent five years and 19 days on the sea. Therefore, based on this lack of evidence, element (2) cannot be satisfied and the claim must be denied. 

The Board additionally notes that there is no evidence of any other psychiatric condition in service, and therefore no relationship can be established between service and the Veteran's current symptoms. 

II. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a March 2010 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  No medical examination or opinion has been obtained with respect to the Veteran's claims for service connection for an acquired psychiatric disorder or for dermatitis of the hands and feet. However, the Board finds that the evidence, which does not reflect competent evidence of current symptoms or a relationship to service or a service-connected disability, warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c) (4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As discussed above, the evidence does not satisfy the standards of McLendon, as there is no indication of a relationship between a claimed disability and service. VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for dermatitis of the hands and feet is denied. 

Entitlement to service connection for an acquired psychiatric disorder to include PTSD is denied. 


REMAND

The Veteran is currently rated at 10 percent for traumatic arthritis of the left elbow and at 20 percent for a left hand condition. In the Veteran's September 2012 brief, he requested a new examination given how dated the prior findings were and alleged that the Veteran's condition has worsened. When the available evidence is too old for adequate evaluation of the Veteran's current symptomatology, the duty to assist requires providing a new examination. Caffrey v. Brown, 6 Vet. App. 377 (1994). Based on this, a new examination should be afforded. 

The Veteran last had a VA examination of these conditions in October 2008. During that examination, the Veteran reported that his left elbow continued to hurt intermittently and that he is unable to extend his index and long fingers. A physical examination showed that the Veteran's left long and index fingers were shown to be ankylosed with flexion at 30 degrees in the interphalangeal joints. There was a one to two inch gap between the thumb pad and tips of fingers and between fingers and the proximal transverse crease of his hand. The Veteran exhibited decreased grip on his left side with no decreased dexterity for twisting, probing, writing, touching and expression. An X-ray of the left hand showed that 2nd and 3rd digits were slightly flexed at the level of PIP joints consistent with contractures. As for the elbow, the Veteran had flexion of 0 to 100 degrees and his pronation and supination tests showed a range of motion from 0 to 70 degrees. The Veteran underwent November 2009 nerve conduction studies that showed normal EMG of the left upper extremity. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated treatment records. 

2. Schedule the Veteran for a VA examination to ascertain the severity of his left hand contracture and left elbow arthritis. The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail. Neurological testing of the left hand and elbow, if needed, should be conducted. 

(a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the hands/fingers cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done. 

(b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups of the degree of additional range of motion loss. If this is not feasible to determine without resort to speculation, the examiner must provide an explanation as to why this is so. 

2. After completion of the above, the RO must reajudicate the claims. If the issues remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


